Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         24-JUN-2020
                                                         10:00 AM




                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI I


                  STEVEN MICHAEL SANDRY, Petitioner,

                                   vs.

                    STATE OF HAWAI I, Respondent.


                          ORIGINAL PROCEEDING
                  (CR. NOS. 13-1-0749 and 13-1-1771)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
     (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
                     with Wilson, J., concurring)

          Upon consideration of petitioner Steven Michael

Sandry’s “Motion to Release Non-Violent Community Custody

Prisoner From Custody with Special Terms and Conditions Amid The

Coronavirus COVID-19 BioTerrorism Pandemic,” which was filed as a

petition for writ of habeas corpus on June 1, 2020, and the

record, it appears that petitioner presents no special reason for

this court to invoke its jurisdiction and has alternative means

to seek relief.    See Oili v. Chang, 54 Haw. 411, 412, 557 P.2d
787, 788 (1976).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai i, June 24, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2